     Case 2:18-cv-01090-ACA-SGC Document 13 Filed 09/15/20 Page 1 of 7                      FILED
                                                                                   2020 Sep-15 AM 09:56
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

CHARLES ARTHUR MOORE,                        )
                                             )
       Petitioner,                           )
                                             )
v.                                           )   Case No. 2:18-cv-01090-ACA-SGC
                                             )
CHRISTOPHER GORDY, et al.,                   )
                                             )
       Respondents.                          )

                           MEMORANDUM OPINION

      Before the court is a petition for a writ of habeas corpus filed pursuant to 28

U.S.C. § 2254 by Charles Arthur Moore, a state prisoner proceeding pro se. (Doc.

1). Mr. Moore challenges his 2013 conviction on three counts of capital murder in

the Circuit Court of Lawrence County, Alabama, resulting in a sentence of life

imprisonment without the possibility of parole. (Id. at 1–2). The magistrate judge

entered a report pursuant to 28 U.S.C. § 636(b), recommending that the court deny

the § 2254 petition and deny a certificate of appealability. (Doc. 11). Mr. Moore

filed timely objections to the report and recommendation. (Doc. 12). The court

construes these objections liberally. They are addressed below not necessarily in the

order in which they are presented but instead, in the order most logical for analytical

purposes.
     Case 2:18-cv-01090-ACA-SGC Document 13 Filed 09/15/20 Page 2 of 7




I. DISCUSSION

      A. Factual Objections

      First, Mr. Moore takes issue with the facts set forth by the magistrate judge.

(Doc. 12 at 1). He proposes alternative facts that cast him as the victim of a plot to

frame him for the murder of Bailey and Betty Nichols that was furthered by several

chance occurrences. (See id.). He contends that, contrary to the magistrate judge’s

statement that officers determined his truck’s tires had similar treads to tire tracks

found on the Nichols’ property, investigators were unable to make an impression of

the tire tracks found on the Nichols’ property. (Id.). He also contests the magistrate

judge’s statement that a search of his house revealed Bailey Nichols’ wallet,

claiming that his fingerprints were not found on Bailey Nichols’ wallet or its

contents. (Id. at 2). Finally, he argues that despite the magistrate judge’s statement

that officers found a .32 caliber pistol in his house, the State later proved that the

pistol was not the murder weapon. (Id. at 2).

      The facts set forth by the magistrate judge were the same as those set forth by

the Alabama Court of Criminal Appeals (the “ACCA”) on direct appeal. (Compare

Doc. 11 at 2–3, 14, with Doc. 6-9 at 2, 11–12). Section 2254 requires the court to

presume the correctness of state court determinations of factual issues, and the

petitioner bears the burden of rebutting that presumption by “clear and convincing

evidence.” 28 U.S.C. § 2254(e)(1); see also Wood v. Allen, 558 U.S. 290, 293



                                          2
      Case 2:18-cv-01090-ACA-SGC Document 13 Filed 09/15/20 Page 3 of 7




(2010). Neither Mr. Moore’s mere assertion of factual error, nor the alternative

theory of the case he offers without evidentiary support, is sufficient to rebut by clear

and convincing evidence the presumption that the ACCA’s recitation of the facts,

then adopted by the magistrate judge, is correct. Even if it were, the magistrate judge

never stated that investigators made an impression of any tire tracks or took

fingerprints off the wallet, nor did the magistrate judge state that the .32 caliber pistol

found at Mr. Moore’s house was the murder weapon. The court OVERRULES

Mr. Moore’s objections to the magistrate judge’s description of the facts.

       B. Legal Objections

       Second, Mr. Moore reargues the claims presented in his federal habeas

petition. (Doc. 12 at 2–3). However, he does not provide a basis for determining

that the disposition of these claims recommended by the magistrate judge is

incorrect. The court specifically notes Mr. Moore states that neither he nor his

counsel was present at the evidentiary hearing held by the state trial court before it

denied his motions to suppress. (Id. at 3). This is the first time Mr. Moore has made

that allegation. (See Doc. 1 at 6; Doc. 8). Moreover, Mr. Moore has not supported

that allegation with any evidence.

       In any event, even if Mr. Moore could now prove that he and his attorney were

not present at the evidentiary hearing on his motions to suppress, he has not alleged

that the State or the state trial court caused their absence from that hearing. The



                                            3
     Case 2:18-cv-01090-ACA-SGC Document 13 Filed 09/15/20 Page 4 of 7




Stone decision bars Fourth Amendment claims if a petitioner had “an opportunity

for full and fair litigation” of his Fourth Amendment claims. Stone, 428 U.S. at 494

(emphasis supplied); see also Caver v. State of Alabama, 577 F.2d 1188, 1192 (5th

Cir. 1878) (“An ‘opportunity for full and fair litigation’ means just that: an

opportunity. If a state provides the processes whereby a defendant can obtain full

and fair litigation of a fourth amendment claim, Stone v. Powell bars federal habeas

corpus consideration of that claim whether or not the defendant employs those

processes.”); Lawhorn v. Allen, 519 F.3d 1272, 1287 (11th Cir. 2008) (quoting Caver

favorably).

      Mr. Moore also challenges the magistrate judge’s determination that the Chief

Justice of the Alabama Supreme Court assigned the trial court judge to his case after

the sitting Lawrence County Circuit Court Judge recused himself. (Doc. 12 at 2).

Mr. Moore claims instead that a circuit court clerk appointed the trial court judge

and refers the court to the “action summary report.” (Id.). Although a circuit court

clerk may have entered on the docket the order of the Chief Justice of the Alabama

Supreme Court assigning the trial court judge to Mr. Moore’s case, it is beyond

refute that the Chief Justice of the Alabama Supreme Court made the appointment.

See State of Alabama v. Moore, 42-CC-2010-000001.00 at Doc. 50. Regardless,

Mr. Moore’s claim relies on an alleged error of state law beyond the purview of a

federal habeas court. See Estelle v. McGuire, 502 U.S. 62, 67 (1991) (“[F]ederal



                                         4
      Case 2:18-cv-01090-ACA-SGC Document 13 Filed 09/15/20 Page 5 of 7




habeas corpus relief does not lie for errors of state law.”). The court therefore

OVERRULES Mr. Moore’s objections to the magistrate judge’s recommendations

about the disposition of his claims.

      C. New Claims

      Third, Mr. Moore asserts claims not presented in his federal habeas petition:

(1) his Fifth Amendment rights were violated either because law enforcement

officers failed to advise him of his rights as required by Miranda v. Arizona, 384

U.S. 436 (1966), or because he was intoxicated when they did so; and (2) that his

attorneys “gave up on [him],” “blundered their way through the whole trial,” failed

to disclose witnesses, failed to call witnesses, failed to ask essential questions, failed

to cross-examine a man named Frank Wells, and refused his request to be put on the

stand. (Doc. 12 at 2, 4; see Doc. 1 at 10 (asserting ineffective assistance based solely

on trial and appellate counsel’s failure to challenge the impoundment of his truck)).

A federal habeas petitioner is not permitted to assert new claims for the first time in

objections to a report and recommendation. See Rule 2(c)(1), Rules Governing

Section 2254 Cases in the United States District Courts (providing that the § 2254

petition must “specify all the grounds for relief available to the petitioner”); see also

Fed. R. Civ. P. 15(a) (setting out the requirements for amendment of a pleading).

      Even if Mr. Moore had properly amended his § 2254 petition to assert these

new claims, they would fail because he has presented no facts to support them. See



                                            5
     Case 2:18-cv-01090-ACA-SGC Document 13 Filed 09/15/20 Page 6 of 7




Rule 2(c)(2), Rules Governing Section 2254 Cases in the United States District

Courts (providing that the § 2254 petition must “state the facts supporting each

ground”); see also Allen v. Sec’y, Fla. Dep’t of Corr., 611 F.3d 740, 763 (11th Cir.

2010) (“Having alleged no specific facts that, if true, would entitle him to federal

habeas relief, [the petitioner] is not entitled to an evidentiary hearing [before denial

of his § 2254 petition].”). To the extent that Mr. Moore’s assertion of new claims

can be considered an objection, the court OVERRULES that objection.

II. CONCLUSION

      The court OVERRULES Mr. Moore’s objections. After de novo review of

the record and the magistrate judge’s report, the court ADOPTS the report of the

magistrate judge and ACCEPTS her recommendations. The court WILL DENY

Mr. Moore’s § 2254 petition. Furthermore, because the petition does not present

issues that are debatable among jurists of reason or that deserve encouragement to

proceed further, the court also WILL DENY a certificate of appealability. See 28

U.S.C. § 2253(c); Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rule 11(a),

Rules Governing Section 2254 Cases in the United States District Courts.

      The court will enter a separate final order consistent with this memorandum

opinion.




                                           6
Case 2:18-cv-01090-ACA-SGC Document 13 Filed 09/15/20 Page 7 of 7




DONE and ORDERED this September 15, 2020.



                           _________________________________
                           ANNEMARIE CARNEY AXON
                           UNITED STATES DISTRICT JUDGE




                               7
